 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ACCREDABILITY, LLC,                 )      No. CV 18-5969-DMG (FFMx)
12                                       )
                             Plaintiff,  )      ORDER ACCEPTING FINDINGS,
13         v.                            )      CONCLUSIONS AND
                                         )      RECOMMENDATIONS OF
14   ACCREDITSOFT, a California          )      UNITED STATES MAGISTRATE JUDGE
     corporation, AccreditASC LLC, a     )
15   California LLC and DOUG RABKIN, )
                                         )
16                           Defendants. )
                                         )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the October 22, 2018 Order
19   to Show Cause, all the records and files herein, and the Report and Recommendation of
20   United States Magistrate Judge. Defendant Doug Rabkin has not filed any written
21   Objections to the Report. The Court concurs with and accepts the findings, conclusions
22   and recommendations of the Magistrate Judge.
23         IT IS ORDERED that (1) defendant’s answer is stricken; and (2) the Clerk of the
24   Court is directed to enter defendant Doug Rabkin’s default.
25
26   DATED: March 26, 2019
27
                                                          DOLLY M. GEE
28
                                                      United States District Judge
